                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 -------------------------------------x
 PETROCHOICE HOLDINGS, INC.           :
                  Plaintiff,          :                                    CIVIL ACTION
                                      :
      - against -                     :
                                      :                                    No. 19-6152-JMG
 FRANCIS S. OROBONO, JR.,             :
                                      :
                  Defendant.          :
 -------------------------------------:

                    PETROCHOICE HOLDINGS, INC.’S REPLY IN SUPPORT
                        OF ITS MOTION FOR SUMMARY JUDGMENT


                                       TABLE OF CONTENTS
   1.       Defendant’s Improper Summary Judgment Evidence ............................................... 1
   2.       PetroChoice’s Summary Judgment Evidence. ............................................................ 2
   3.       Defendant Stole PetroChoice’s Trade Secrets. ............................................................ 2
   4.       Defendant Utilized PetroChoice’s Trade Secrets......................................................... 4
   5.       The relevant non-competition provisions are valid and enforceable. ........................ 6
   6.       Defendant has breached his agreements and damaged PetroChoice. ....................... 7


         PetroChoice Holdings, Inc. (“PetroChoice”), by and through its undersigned attorneys,

hereby submit this Reply in Support of its Motion for Summary Judgment, and states as follows:

    1. Defendant’s Improper Summary Judgment Evidence

         As a threshold matter, Defendant cites to the Answer to Complaint and Affirmative

Defenses of Francis S. Orobono, Jr. (Dkt. No. 33) (the “Answer”) upwards of 18 times to

controvert various allegations contained in PetroChoice’s Statement of Undisputed Facts (Dkt. No.

57-1) (the “Statement of Undisputed Facts” or “SUF”). (See Dkt. No. 66-1 ¶¶ 68–77, 81, 82, 86,

87, 94, 95, 98, 99). However, denials contained within an answer are insufficient to withstand a


4831-6080-6898.2                                           1
motion for summary judgment. Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001)

(explaining that a party’s opposing summary judgment must do more than just rest upon mere

denials of the pleading); A.M. v. Landscape Structures, Inc., No. 1:14-cv-1376; 2017 U.S. Dist.

LEXIS 76679, at *43–48 (M.D. Pa. May 19, 2017) (a general denial in an answer does not create

a genuine dispute of material fact at the summary judgment stage); Alleghany Corp. v. Romco,

Inc., 392 F. Supp. 38, 40 (W.D. Pa. 1975) (the denial of liability in the answer is insufficient to

preclude summary judgment); HICA Educ. Loan Corp. v. Fidelibus, No. 14-2704; 2015 U.S. Dist.

LEXIS 86339, at *3 (D.N.J. July 2, 2015) (“defendant’s denial of liability in his answer is

insufficient to withstand summary judgment”).

         Therefore, for purposes of summary judgment, Defendant has failed to properly dispute

the following statements of facts pursuant to F.R.C.P. 56(c), and they must be accepted as true by

the Court: Dkt. No. 66-1 ¶¶ 68–77, 81, 82, 86, 87, 94, 95, 98, 99.

    2. PetroChoice’s Summary Judgment Evidence.

         The Response is replete with contentions PetroChoice’s summary judgment evidence is

incomplete, insufficient, or otherwise improper. Def. Resp. at pp. 1–3, 6–8, 10–13, 15–16.

Defendant selectively ignores the majority of PetroChoice’s Statements of Material Facts, which

are largely affirmations of allegations contained in the Complaint and the Declaration of Robert

Walker. To the extent the Court finds it necessary that PetroChoice buttress its Statement of

Undisputed Facts with additional evidence, PetroChoice is submitting another declaration

herewith to provide additional evidentiary support. See Exhibit 9.

    3. Defendant Stole PetroChoice’s Trade Secrets.

         Defendant responds that PetroChoice failed to satisfy its summary judgment burden

because it has not provided the Court with any evidence that the taken files constitute its trade




4831-6080-6898.2                                2
secrets. PetroChoice did not include with its Motion all of the taken files because Defendant failed

to return all of the downloaded materials, and the documents that were stolen and returned are

voluminous. PetroChoice attaches with this Reply six different documents under seal—which its

expert has concluded were downloaded by Defendant on the eve of the termination of his

consultancy period and relationship with PetroChoice—that are representative of the types of files

taken by Defendant. See Exhbits 10–15. The attached files include information about sales

programs and incentives for Valvoline; Valvoline’s national account contact list; PetroChoice’s

summary sales history report in connection with Valvoline sales; a sales strategy memorandum;

PetroChoice’s income statements, supplier volume summary, and other proprietary financial

documents; and PetroChoice’s top 25 customer list. All of this material PetroChoice considers to

be confidential and a trade secret. At the request of this Court, PetroChoice will provide the entirety

of the files taken by Defendant from PetroChoice’s computer system that it claims to be trade

secrets under seal.

         Defendant cites to the Emergency Care Research Inst. v. Guidant Corp. opinion to support

his contention that the relevant factors to determine whether a trade secrets exists under

Pennsylvania law is "substantial secrecy and competitive value to the owner." However,

PetroChoice does not dispute the relevant standard or factors and contends that it has satisfied its

burden in this regard.

         Significantly, the salient facts support summary judgment and Defendant has not put forth

any evidence to challenge PetroChoice’s assertions with regard to the stolen file’s trade-secret

status. While the determination of whether material is a trade secret is a question of fact, “[f]actual

issues are subject to summary judgment whenever the law as applied to uncontroverted facts shows

that the movant is entitled to summary judgment." See Camelot Tech. v. Radioshack Corp., No.




4831-6080-6898.2                                  3
01-CV-4719, 2003 U.S. Dist. LEXIS 2517, at *16 (E.D. Pa. Feb. 13, 2003). Thus, the Court should

find in PetroChoice’s favor as to this initial element of its DTSA and PUTSA claims.

    4. Defendant Utilized PetroChoice’s Trade Secrets.

         Defendant contends that PetroChoice has no evidence to demonstrate he utilized

PetroChoice’s trade secrets after their unlawful download. Tellingly, there is no dispute that

Defendant intended to download the taken files onto a laptop owned and issued by JWT, a

competitor of PetroChoice. See Ex. 2, Resp. RFA. No. 14. Second, Defendant gave the downloaded

files to JWT after this lawsuit was filed. See Ex. 2, Resp. Interrog. No. 15. Finally, PetroChoice

obtained through a third-party a communication, purporting to be from Defendant, setting up

JWT’s competing chemical sales business as a Wynn’s distributor. The communication indicates

that Defendant utilized a PetroChoice ROI (or Return on Investment) form, which PetroChoice

maintains constitutes its trade secrets. See Exhibit 16. The document speaks for itself and

demonstrates use of PetroChoice’s trade secrets by Defendant for the benefit of his new employer,

JWT.

         Even so, PetroChoice urges this Court to apply the inevitable disclosure doctrine in

granting it summary judgment in connection with its trade secrets claims. The inevitable disclosure

doctrine provides that a plaintiff may prove a claim of trade secret misappropriation by

demonstrating that defendant's new employment will inevitably lead him to rely on the plaintiff's

trade secrets. Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d 102, 111 (3d Cir. 2010); Pepsi Co,

Inc. v. Redmond, 54 F.3d 1262, 1269 (7th Cir. 1995). Under this doctrine a plaintiff can obtain

relief when:

         (1) the employers in question are direct competitors providing the same or very
         similar products or services; (2) the employee's new position is nearly identical to
         his old one, such that he could not reasonably be expected to fulfill his new job




4831-6080-6898.2                                  4
         responsibilities without utilizing the trade secrets of his former employer; and (3)
         the trade secrets at issue are highly valuable to both employers.

EarthWeb, Inc. v. Schlack, 71 F. Supp. 2d 299, 310 (S.D.N.Y. 1999). Here, all of these

requirements are satisfied. To the extent the Court finds evidence supporting the “use” element

lacking, PetroChoice respectfully requests that the Court find its trade secrets have been inevitably

disclosed to JWT.

         Last, PetroChoice incorporates its arguments from its Motion for Sanctions and Reply in

Support thereof herein, through which it requests an inference in connection with proving this

element of its trade secrets claims. PetroChoice has been significantly prejudiced by Defendant’s

spoliation of evidence in proving its trade secrets claims. Prejudice exists when a Defendant

destroys evidence in a trade secret case that adversely affects Plaintiff’s “ability to find and prove

the extent of information that Defendant[] took.” Steam Cos. v. Windward Adver., No. 12-cv-

4549; 2013 U.S. Dist. LEXIS 100319, at *18 (E.D. Pa. July 17, 2013). Furthermore, “that

prejudice is more pronounced in this instance, as the actual information taken and how it is used

is of significant importance to [PetroChoice]’s trade secret claim.” Id. (citing Gentex Corp. v.

Sutter, 827 F. Supp. 2d 384, 391 (D.N.J. 2011) (finding prejudice in trades secret case for

destruction and erasure of computer files, e-mails, thumb drives, and CD-ROMS)). PetroChoice

has undertaken, at its own significant expense and efforts, to recover all of the downloaded files

from Defendant to no avail. Without access to these files, and the metadata contained therein, it

lacks insight into how its trade secrets were utilized once taken by Defendant. Thus, PetroChoice

has had no choice but to move for a spoliation inference.

          For all of the foregoing, the Court should conclude that PetroChoice’s trade secrets were

taken by Defendant for the benefit and use of Defendant for the benefit of his new employer.




4831-6080-6898.2                                  5
    5. The relevant non-competition provisions are valid and enforceable.

         Defendant also argues that PetroChoice has not demonstrated a legitimate business interest

to be protected in connection with Defendant’s former employer and consultancy on behalf of

PetroChoice. Defendant fails to cite to any legal authority that PetroChoice must prove

Defendant’s competition would lead to the inevitable disclosure of confidential information, or

that a non-competition provision is only valid if an employee receives specialized training.

Defendant further maintains that PetroChoice failed to conduct a detailed analysis of the specific

facts supporting its contention that it has a legitimate business interest in connection with

Defendant specifically. PetroChoice will provide the analysis below.

         In his position as Vice President of Sales and then Regional Vice President at PetroChoice

(previously operating as Craft Oil), Defendant managed and oversaw a robust sales team in New

Jersey, Delaware, New York, and parts of Pennsylvania. Ex. 3 at p. 47:4–8. In that role, he was

directly responsible for overseeing the activity of every account and maintaining the business

relationship with the customer. Exhibit 17 at p. 50:16–20. After Craft Oil was acquired by

PetroChoice, Defendant’s role increased, as he became responsible for looking after more business

throughout the same geographic territory. See Ex. 17 at pp. 65:21–70:13. Defendant also became

responsible for operations in the Northeast division and the amount of people he oversaw on the

sales team also almost doubled. Id.

         As such, he had attendant access to and intimate familiarity with PetroChoice’s confidential

business and sales information, in addition to sales strategies (Ex. 10–15, Ex. 3 at pp. 234:20–

235:2), which are legitimate and protectable parts of a business' goodwill relationship with its

clients. See Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 424 (3d Cir. 2010). Defendant

had access to PetroChoice’s client list, pricing, and business strategy, and had a longstanding




4831-6080-6898.2                                  6
relationship with PetroChoice’s clients. PetroChoice therefore had a legitimate business interest to

ensure that Defendant did not transfer that goodwill to its direct competitor. See id.

         Last, Defendant argues that the geographic limitations contained in the non-competition

provisions are overbroad as written. If the Court agrees with Defendant’s assertion, as explained

in the Motion, this Court may “blue pencil” a restrictive covenant so that it is valid and enforceable.

See Hess., 808 A.2d at 920; Sidco, 351 A.2d at 255 n.8. Further, there is no dispute that Defendant

and JWT directly competed and currently competes with PetroChoice in the chemical-sales

business in the same sales territory (the PetroChoice “Northeastern” territory) in which Defendant

previously operated on behalf of PetroChoice. The Northeastern territory included all of New

Jersey, Delaware, and New York, and parts of Pennsylvania (east of Harrisburg to New Jersey).

For example, Defendant had interactions with the auto-chemical clients, and oversaw the sales

team, in his previous role as Vice President at PetroChoice.

         Thus, any reformation of the subject restrictive covenants to the Northeastern territory does

not provide a safe harbor for Defendant to unlawfully compete as a salesman of Wynn’s auto-

chemical business on behalf of JWT in the same counties and territories in which he previously

worked on behalf of PetroChoice.

    6. Defendant has breached his agreements and damaged PetroChoice.

         Defendant maintains that he did not breach any of the relevant agreements he has with

PetroChoice because he did not directly solicit the Kennedy Group as a Wynn’s customer on behalf

of JWT and is currently not competing in the chemical sales division at JWT. As an initial matter,

Defendant failed to contravene any of the other evidence proffered by PetroChoice demonstrating

that he breached his confidentiality, non-disparagement, non-interreference, return-of-company

property obligations, or duties owed to PetroChoice pursuant to the agreements, focusing solely




4831-6080-6898.2                                  7
on the non-competition provisions contained in the agreements. As a result, PetroChoice’s

arguments as to those allegations should be accepted by the Court in their entirety. See, e.g.,

Equitrans Servs., LLC v. Precision Pipeline, LLC, 154 F. Supp. 3d 189, 205 (W.D. Pa. 2015)

(holding that a party’s failure to address arguments against its claims in a response to a Rule 56

motion constitutes an abandonment of those claims).

         Defendant also argues that even if he did breach the agreements, PetroChoice was not

damaged because someone else (Ed Yates) solicited the Kennedy Group on behalf of JWT.

However, Defendant reads the restrictive covenants contained in the agreements too narrowly. The

uncontroverted evidence 1 demonstrates that Defendant was responsible for: setting up internal

team meetings to discuss Wynn’s business; submitting a proposal for the Kennedy Group Wynn’s

business to JWT’s Wynn’s distribution channel partner; finalizing the “Return of Investment”

documentation in connection with the Kennedy Group and submitting the first Kennedy Group

order for Wynn’s chemical products for final approval; finalizing, overseeing, and approving

chemical product invoices for the Kennedy Group; making determinations about commission

credits in connection with Wynn’s sales; ensuring JWT’s marketing material included a logo

advertising Wynn’s products; attending Wynn’s sales trainings; and having access to important

information necessary for Wynn’s distributors to provide to JWT’s new customer base, among

others. (Ex. 3 at pp. 229:6–24; Ex. 5 at pp. 24:16–22, 26:3–27:5, 30:10–31:6,64:8–24; Ex. 6 at pp.

133:14–17, 138:24–139:18.)



1
  Defendant summarily denied these facts in his Response to PetroChoice’s Statement of
Undisputed Facts without citation to any record evidence in support. (See Dkt. No. 66-1
¶85: “Denied, this is not an accurate representation of Defendant’s role at JWT”) Defendant has
failed to set forth any proper Rule 56(c) evidence to dispute PetroChoice’s evidence, and therefore
PetroChoice’s statement of facts must be accepted as true by the Court. The existence of a scintilla
of evidence—and here there is not even that—is insufficient to deny a motion for summary
judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).


4831-6080-6898.2                                 8
         The proffered facts that concern Defendant’s role in directing, supporting, and maintaining

JWT’s Wynn’s sales business (and its customer, the Kennedy Group), must therefore be accepted

as undisputed fact by the Court. These activities fall squarely within the agreements’ prohibitions

on engaging in competitive activity on behalf of a competing business. (SUF ¶¶ 17–19, 45.) Thus,

Defendant’s conduct breached his non-competition restrictions for a period of time (even if he is

not currently engaged in the Wynn’s chemical sales business). That Defendant alleges he is

currently not breaching his agreements by competing does not excuse his prior unlawful conduct.

         Defendant further maintains he did not damage PetroChoice because he did not directly

solicit the Kennedy Group chemical-sales business away from PetroChoice to JWT. As

demonstrated above, even if Defendant was not directly responsible for the loss of the Kennedy

Group business (which PetroChoice does not accept), he was still in charge of maintaining and

overseeing the ongoing business relationship between JWT and the Kennedy Group, thus

damaging PetroChoice.

         Even so, PetroChoice’s damages go far beyond its loss of the Kennedy Group business.

Defendant used his position as a consultant to retrieve confidential information and trade secrets

for his own benefit and the benefit of JWT without authorization by PetroChoice, in direct violation

of his written and executed agreements with PetroChoice. During the consultancy period with

PetroChoice, he was in the process of setting up JWT’s competing Wynn’s sales line unbeknownst

to PetroChoice, in violation of his restrictive covenants. Defendant was provided $14,583.33 in

severance pay and $160,416.67 in independent consulting fees and a vehicle at the time of

separation, by PetroChoice, pursuant to the terms of the Separation Agreement and Consulting

Agreement. PetroChoice seeks disgorgement of these contractual benefits from Defendant in full,

along with pre-judgment and post-judgment interest, because Defendant’s actions deprived




4831-6080-6898.2                                  9
PetroChoice of its rights and benefits under those agreements. Moreover, PetroChoice has been

deprived of the benefit of its stolen property (the downloaded files), the majority of which seem to

be permanently missing.

         In sum, PetroChoice can satisfy the final element of its breach of contract claim because it

has demonstrated with material, undisputed evidence that it was damaged by Defendant’s

breaching conduct.

Dated this 20th day of July, 2021.             Respectfully Submitted,

                                               LEWIS BRISBOIS BISGAARD & SMITH LLP

                                               By: /s/ Kayla Dawn Dreyer
                                                   Steven D. Urgo, ID No. 62773
                                                   550 E. Swedesford Road, Suite 270
                                                   Wayne, Pennsylvania 19087
                                                   Telephone: 215.977.4078
                                                   steven.urgo@lewisbrisbois.com

                                                   Jon Jay Olafson
                                                   1700 Lincoln Street, Suite 4000
                                                   Denver, CO 80203
                                                   Telephone: 303.861.7760
                                                   Jon.Olafson@lewisbrisbois.com

                                                   Kayla Dawn Dreyer
                                                   1700 Lincoln Street, Suite 4000
                                                   Denver, CO 80203
                                                   Telephone: 303.861.7760
                                                   Kayla.Dreyer@lewisbrisbois.com

                                                   Attorneys for Plaintiff PetroChoice Holdings, Inc.




4831-6080-6898.2                                 10
                               CERTIFICATE OF SERVICE

    I hereby certify that on this 20th day of July, 2021, the undersigned served the foregoing
PETROCHOICE HOLDINGS, INC.’S REPLY IN SUPPORT OF ITS MOTION FOR
SUMMARY JUDGMENT upon counsel via ECF:

Joel L. Frank
Lamb McErlane PC
24 East Market Street
P.O. Box 565
West Chester, PA 19381-0565
jfrank@lambmcerlane.com

Mary-Ellen H. Allen
Lamb McErlane PC
24 East Market Street
P.O. Box 565
West Chester, PA 19381-0565
mallen@lambmcerlane.com
mallen@chescolaw.com

                                           /s/       Kayla Dawn Dreyer
                                                  A duly signed original is on file at the
                                                  Law Offices of LEWIS BRISBOIS




4831-6080-6898.2                                 11
